Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the method, Group I (Claims 1-20), in the reply filed on 6/29/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification does not teach masking of two components in a single step.  Further, since this is not taught, it is not clear what constitutes a “single masking step.” See 112(b) rejection below.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Regarding Claim 1, Applicant fails to recite traditional transitional language and thus it is unclear what elements of the claim are positively recited.  It is noted transitional phrases must be interpreted in light of the specification to determine whether open or closed claim language is intended (See MPEP 2111.04).  Examiner cannot determine what language, if any, is meant to serve as transitional language, and thus the scope of the process it quite unclear.
Compounding the lack of transitional language is the fact there are no method step positively recited in the claimed process.  All processes are written in passive voice leaving it unclear whether the actual process conveyed by such language is required by the claims, or merely the result of said process.  Thus, it is unclear if a preceding application process is required, or if merely an attached polymer film is required.  Likewise, it is unclear if any painting is required by the claim, if there must be unpainted area, or if the connection between parts need actually occur.  In the interest of compact prosecution, Examiner has assumed all processes stated including coating the mask, painting, and connection the unpainted areas are required by the claim.  Examiner has assumed only one component need be masked an painted.  Further, Examiner has assumed all use of passive voice, which occurs throughout Claims 1-13, mandates the processes described in such language.  Applicant must re-write the claim in a matter conforming to standards for US process claims.
Further, Claim 1 appears incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are removing the mask after painting and before bonding to allow connection at unpainted areas.
Claim 5 appears to state only the connection, thus again leaving unclear the scope of Claim 1.  As with other claims, the process is in passive voice.
Regarding Claim 7, “combination process” has no antecedent basis.  Examiner assumed this is the process of connecting the component and further component.
Regarding Claim 9, “the polymer” should be “the sealing, detachable polymer” for proper antecedent basis.
Regarding Claim 13, no covering or connection with a polymer is previously recited.  Examiner has assumed the sealing, detachable polymer used for masking is recited as the same as that used as an adhesive in the bonding process between the component and further component.
Regarding Claim 15, it is not clear what constitutes “a single masking step” with regard to Claim 15.  Does this mean they occur at the same time, or the same location, or both?  Does it mean the literal application must occur via the same tool at the same time in the same exodus of spray?  Does it simply mean each application must occur prior to subsequent step for each, i.e. painting?  Since the specification does not detail what is mean by “a single masking step,” Examiner interprets it to simply mean the masking process step for each occurs chronologically before the painting step of either component, thus making each masking a single step distinct from the painting step or adhesive application step of each.
The remaining claims are rejected as being dependent on an indefinite claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14, upon which Claim 16 depends, recites removing the masking material defines connection areas then used in the connection of components.  Thus, if removal of the masking material must occur prior to connecting, then it is inherent application of the masking material must also occur prior to connecting. Thus, Claim 16 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, 11, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kneisel (US 5,741,383).
Regarding Claims 1 and 6, Kneisel teach a method for producing component systems, comprising: masking a component with a sealing, detachable polymer that defines a masked region (See col. 2, lines 21-22, col. 3, lines 3-20, wherein a sealing, detachable polymer is applied to mask a component);
painting the component (See col. 2, lines 24-25);
removing the sealing, detachable polymer from the masked regions of the component to define a connection region (See col. 2, line 26);
and bonding the connection region to another component with adhesive (See col. 2, lines 27-28, wherein the mask is removed from the flange portion, the flange portion then bonded to the windshield with adhesive).
Regarding Claims 2 and 5, both the flange and the windshield may be plastic (See col. 5, lines 14-16 and col. 7, lines 43-44, wherein polymeric is a synonym for plastic).
Regarding Claim 3, Examiner submits the painted portion may be considered “a front side” and the flange portion, being interior to the attach windshield, an inner side, the process prevent overspray (See col. 2, lines 4-10).
Regarding Claims 4 and 9, Kneisel teaches a robot may spray the mask, inherently adapting it to contours of the component (See col. 4, lines 4-7, note the area of any such robot is a processing installation).
Regarding Claim 11, Kneisel teaches a dispenser for the adhesive, the location of which is a station for adhesive bonding (See col. 5, lines 46-50).
Regarding Claim 13, Kneisel teach both the masking material and adhesive may be a urethane polymer (See col. 3, line 17 and col. 5, line 35).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8, 10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneisel as applied to Claims 1, 2 and 5, and optionally in view of Applicant Admitted Prior Art (AAPA).
Regarding Claims 8 and 14, Kneisel teaches the method of Claims 1, 2, and 5 above, which recites all aspects of Claim 16 except masking the additional component and all aspect of Claim 8 except the vehicle components bonded.  Kneisel further teaches the masking process is not limited to windshields and may be utilized anywhere painted components are to be bonded, the process clearly being suitable for plastics.  This at least renders obvious to a person having ordinary skill in the art at the time of invention using the masking on both components to be joined, each being plastic, in order to form bonded painted plastic components, as may be desired.  Further, Applicant admits plastic car components such as front or rear modules, etc. are known to be plastic, painted and fitted for connection (See instant USPgPub 2019/0388932, page 1, paragraphs [0006]-[0011).  Thus, it at least would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the masking process of Kneisel on both plastic, painted vehicle components to be joined, such as for a front module, because doing so would have predictably been a suitable method of preventing paint from each of the components from entering the bonding area, as is known to be undesirable.
Regarding Claim 10, Examiner takes official notice that tools for stamping or drilling would have been obvious at any manufacturing sites, i.e. factories, such as for automobiles, so as to process components as required, e.g. to form attachment openings, ventilation, or to stamp decorative or identifying features.  For example, either before or after attachment of the windshield, a drilling tool could have been utilized to create openings for fasteners in the flange component in order to mechanically secure it to other portions of the automobile.  Any area where drilling is performed is a “station” wherein the entire factory assembling the vehicle is a “processing installation.”  It is noted claim 10 doesn’t even specify the dill must act on the joined components.  Utilizing drills or stampers in automotive factories for any purpose cannot be considered inventive.
Regarding Claims 15-19, Examiner submits there is no reason to manufacture each component to be bond individually and thus it would have at least been obvious progress each component through the same steps at the same locations to be performed on each, e.g. masking, painting, adhesive application, and bonding.  This would have predictably saved time and effort relative performing the same processes at different times or locations.  As explained above, the coating of the masking materials on each object in the same chronology of manufacture and same location is reasonably characterized as a single masking step as claimed.

Claim(s) 7, 12, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kneisel (and optionally AAPA) as applied to Claim 1, 11 and 14, and further in view of Kralik et al. (US 2002/0021027) and Kafer et al. (US 2013/0240072).
Regarding Claims 7, 12, and 20, Kneisel (and optionally AAPA) teach the methods of Claims 1, 11, and 14, as described above.  Kneisel further teaches a robot may spray on the mask (See col. 4, lines 4-7), and additionally teaches a standard dispenser for the adhesive (See col. 5, lines 46-50), but is silent as the adhesive occurring on the same robot as the mask.  However, it is well known the automotive adhesive be sprayed by robots (See, for example, Kralik et al., page 2, paragraph [0024]) and further known to perform different spraying processes required in manufacturing at the same location with the same robot in order to reduce equipment needs (See, for example, Kafer et al., page 1 paragraphs [0002] and [0006], teaching spraying of different fluids with the same robotic equipment is known).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a single robot for all the required spraying in the process, including the mask and adhesive, because both materials are known to be sprayed and because spraying different materials with the same robot is known.  Performing the spraying with a single robot would have predictably reduced equipment needs, thus saving on startup manufacturing costs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746